DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8, line 5 recites “the input voltage”, which should be --an input voltage -- because this term is not previously presented in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xi et al. (US 7,737,673), hereinafter Xi, in view of Li (US 2018/0019671).
Regarding claim 1, Xi discloses (see figures 1-13) a voltage and current dual-loop control circuit (figure 4, part control circuit) for controlling a switching converter (figure 4, part 10)(column 3; line 65; DC-to-DC switching regulator), the voltage and current dual-loop control circuit (figure 4, part control circuit) comprising: a voltage control circuit (figure 4, part voltage control circuit generated by 106 and 114), configured to receive a voltage feedback signal (figure 4, part voltage feedback signal input to inverting input of 106) indicative of an output voltage signal (figure 4, part Vout) of the switching (figure 4, part 10) to generate a first control signal (figure 4, part first control signal generated by COMP and output of 114); and a current control circuit (figure 4, part current control circuit generated by 120), configured to receive a current threshold signal (figure 4, part inside 120; peak threshold IPK); wherein when an inductor current (figures 4 and 8, part IL) signal flowing through an output inductor (figure 4, part 30) of the switching converter (figure 4, part 10) is larger than the current threshold signal (figures 4 and 8, part inside 120; peak threshold IPK), a high side switch (figure 4, part 14) of the switching converter (figure 4, part 10) is turned off (figure 4, part 14; turn-off) (figures 8-11; part at T1) (column 4; lines 41-55; a current limit detection circuit 120 of the switching regulator 100 detects when the IL inductor current reaches a peak threshold, and in response to this occurrence, the current limit detection circuit 120 asserts a current limit detection signal (called "ILMT" in FIG. 4) to cause the circuit 110 to de-assert the PWM signal to open the switch 14 and cause the circuitry 130 to assert the SW2 signal to close the switch 24. With the switch 14 opened and the switch 24 closed, the IL inductor current ramps downwardly to a predetermined value (such as zero, for example) in the off time of the switching cycle); and wherein when the inductor current signal (figures 4 and 8, part IL) is decreased to the current threshold signal (figures 4 and 8, part inside 120; peak threshold IPK), the first control signal (figure 4, part first control signal generated by COMP and output of 114) is configured to control the high side switch (figure 4, part 14) and a low side switch (figure 4, part 24) of the switching to perform on and off switching .
Xi does not expressly disclose a current control circuit configured to receive a current feedback signal indicative of an output current signal of the switching converter to generate a current threshold signal.
Li teaches (see figures 1-8) a current control circuit (figure 5, part current control circuit generated by 30) configured to receive a current feedback signal (figure 5, part current feedback signal VFB) (paragraph [0023]; The feedback signal FB may comprise a voltage feedback signal, a current feedback signal or both the voltage feedback signal and current feedback signal) indicative of an output current signal (figure 5, part output current signal of 10) of the switching converter (figure 5, part 10) to generate a current threshold signal (figure 5, part ITH0)(paragraph [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current control circuit of Xi with the current control circuit features as taught by Li, because it provides more accurate current threshold based on the feedback current in order to obtain more efficient power conversion control.
Regarding claim 2, Xi and Li teach everything claimed as applied above (see claim 1). Further, Xi discloses (see figures 1-13) the current control circuit (figure 4, part current control circuit generated by 120) is further configured to receive the inductor current signal (figures 4 and 8, part inside 120; IL), and further configured to compare (figures 4 and 8, part inside 120) the inductor current signal (figures 4 and 8, part inside 120; IL) with the current threshold signal  (figures 4 and 8, part inside 120; peak threshold IPK) to generate a second control signal (figures 4, 8 and 9, part ILMT) when the low side switch is turned on ; and wherein when the inductor current signal (figures 4 and 8, part inside 120; IL) is larger than the current threshold signal (figures 4 and 8, part inside 120; peak threshold IPK), the second control signal (figures 4, 8 and 9, part ILMT) is configured to turn off the high side switch (figure 4, part 14; turn-off) (figures 8-11; part at T1) (column 4; lines 41-55; a current limit detection circuit 120 of the switching regulator 100 detects when the IL inductor current reaches a peak threshold, and in response to this occurrence, the current limit detection circuit 120 asserts a current limit detection signal (called "ILMT" in FIG. 4) to cause the circuit 110 to de-assert the PWM signal to open the switch 14 and cause the circuitry 130 to assert the SW2 signal to close the switch 24. With the switch 14 opened and the switch 24 closed, the IL inductor current ramps downwardly to a predetermined value (such as zero, for example) in the off time of the switching cycle).
Regarding claim 3, Xi and Li teach everything claimed as applied above (see claim 1). Further, Xi discloses (see figures 1-13) the current control circuit (figure 4, part current control circuit generated by 120). However, Xi does not expressly disclose configured to vary the current threshold signal in accordance with change in the current feedback signal.
Li teaches (see figures 1-8) the current control circuit (figure 5, part current control circuit generated by 30) is further configured to vary (figure 5, part through 504) the current threshold signal (figure 5, part ITH0) in accordance with change in the current feedback signal (figure 5, part current feedback signal VFB) (paragraph [0023]; The feedback signal FB may .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current control circuit of Xi with the current control circuit features as taught by Li, because it provides more accurate current threshold based on the feedback current in order to obtain more efficient power conversion control.
Regarding claim 4, Xi and Li teach everything claimed as applied above (see claim 2). Further, Xi discloses (see figures 1-13) the current control circuit (figure 4, part current control circuit generated by 120) comprises: and wherein when the low side switch is turned on (figure 4, part 24; turn-on), the first comparing circuit (figures 4 and 8, part inside 120) is further configured to compare the inductor current signal (figures 4 and 8, part inside 120; IL) with the current threshold signal (figures 4 and 8, part inside 120; peak threshold IPK)  to generate the second control signal (figures 4, 8 and 9, part ILMT) (figures 8-11; part at T1) (column 4; lines 41-55; a current limit detection circuit 120 of the switching regulator 100 detects when the IL inductor current reaches a peak threshold, and in response to this occurrence, the current limit detection circuit 120 asserts a current limit detection signal (called "ILMT" in FIG. 4) to cause the circuit 110 to de-assert the PWM signal to open the switch 14 and cause the circuitry 130 to assert the SW2 signal to close the switch 24. With the switch 14 opened and the switch 24 closed, the IL inductor current ramps downwardly to a predetermined value (such as zero, for example) in the off time of the switching cycle). However, Xi does not expressly disclose a current threshold regulator, configured to receive the current feedback signal, and further configured to 
Li teaches (see figures 1-8) the current control circuit (figure 5, part current control circuit generated by 30) comprises: a current threshold regulator (figure 5, part 504), configured to receive the current feedback signal (figure 5, part current feedback signal VFB), and further configured to compare (figure 5, part 504) the current feedback signal (figure 5, part current feedback signal VFB) with a current reference signal (figure 5, part VREF1) to generate a threshold regulating signal (figure 5, part 504; output signal); and a first comparing circuit  (figure 5, part comparing circuit generated by 505 and 506), configured to receive the threshold regulating signal (figure 5, part 504; output signal) and the inductor current signal (figure 5, part iL; through VSW detection), and configured to generate the current threshold signal (figure 5, part ITH0) based on the threshold regulating signal (figure 5, part 504; output signal), and wherein when the low side switch is turned on (figure 5, part 102; turn-on), the first comparing circuit (figure 5, part comparing circuit generated by 505 and 506) is further configured to compare the inductor current signal (figure 5, part iL; through VSW detection) with the current threshold signal  (figure 5, part ITH0; through VTH0) to generate the second control signal (figure 5, part 505; output signal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current control circuit of Xi with the current control circuit features as taught by Li and obtain the current control circuit comprises: a current threshold regulator, configured to receive the current feedback signal, and further configured to 
Regarding claim 5, Xi and Li teach everything claimed as applied above (see claim 4). However, Xi does not expressly disclose the current threshold regulator comprises: an operational transconductance amplifier, configured to receive the current feedback signal and the current reference signal, and further configured to compare the current feedback signal with the current reference signal to generate the threshold regulating signal.
Li teaches (see figures 1-8) the current threshold regulator (figure 5, part 504) comprises: an operational transconductance amplifier (figure 5, part 504), configured to receive the current feedback signal (figure 5, part current feedback signal VFB) and the current reference signal (figure 5, part VREF1), and further configured to compare (figure 5, part 504) the current feedback signal (figure 5, part current feedback signal VFB) with the current reference signal (figure 5, part VREF1) to generate the threshold regulating signal (figure 5, part 504; output signal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current control circuit of Xi with the current control circuit features as taught by Li, because it provides more accurate current threshold based on the feedback current in order to obtain more efficient power conversion control.
(see figures 1-13) a logic circuit (figure 4, part logic circuit generated by 116, 118, 112, 24 and 124), configured to receive the first control signal (figure 4, part first control signal generated by COMP and output of 114) and the second control signal (figure 4, part ILMT), and further configured to conduct a logic operation (figure 4, part logic circuit generated by 116, 118, 112, 24 and 124) to the first control signal (figure 4, part first control signal generated by COMP and output of 114) and the second control signal (figure 4, part ILMT) to generate a switch control signal (figure 4, part switch control signal generated by PWM and SW2), wherein the switch control signal (figure 4, part switch control signal generated by PWM and SW2) is configured to control the high side switch (figure 4, part 14; through PWM) and the low side switch to perform on and off switching (figure 4, part 24; through SW2).
Regarding claim 10, Xi and Li teach everything claimed as applied above (see claim 1). Further, Xi discloses (see figures 1-13) the current threshold signal (figures 4 and 8, part inside 120; peak threshold IPK). However, Xi does not expressly disclose the current threshold signal is decreased with increase in the current feedback signal.
Li teaches (see figures 1-8) the current threshold signal (figure 5, part ITH0) is decreased with increase in the current feedback signal (figure 5, part current feedback signal VFB) (paragraph [0023]; The feedback signal FB may comprise a voltage feedback signal, a current feedback signal or both the voltage feedback signal and current feedback signal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current control circuit of Xi with the current 
Regarding claim 11, Xi discloses (see figures 1-13) a switching converter (figure 4, part 100) (column 3; line 65; DC-to-DC switching regulator), comprising: a switching circuit (figure 4, part 10), comprising a high side switch (figure 4, part 14) and a low side switch (figure 4, part 24); a voltage control circuit (figure 4, part voltage control circuit generated by 106 and 114), configured to receive a voltage feedback signal (figure 4, part voltage feedback signal input to inverting input of 106) indicative of an output voltage signal (figure 4, part Vout) of the switching converter (figure 4, part 10) to generate a first control signal (figure 4, part first control signal generated by COMP and output of 114); a current control circuit (figure 4, part current control circuit generated by 120), configured to receive a current threshold signal (figure 4, part inside 120; peak threshold IPK); wherein when an inductor current  signal (figures 4 and 8, part IL) flowing through an output inductor (figure 4, part 30) of the switching converter (figure 4, part 10) is larger than the current threshold signal (figures 4 and 8, part inside 120; peak threshold IPK), a high side switch (figure 4, part 14) of the switching converter (figure 4, part 10) is turned off (figure 4, part 14; turn-off) (figures 8-11; part at T1) (column 4; lines 41-55; a current limit detection circuit 120 of the switching regulator 100 detects when the IL inductor current reaches a peak threshold, and in response to this occurrence, the current limit detection circuit 120 asserts a current limit detection signal (called "ILMT" in FIG. 4) to cause the circuit 110 to de-assert the PWM signal to open the switch 14 and cause the circuitry 130 to assert the SW2 ; and wherein when the inductor current signal (figures 4 and 8, part IL) is decreased to the current threshold signal (figures 4 and 8, part inside 120; peak threshold IPK), the first control signal (figure 4, part first control signal generated by COMP and output of 114) is configured to control the high side switch (figure 4, part 14) and a low side switch (figure 4, part 24) of the switching to perform on and off switching (figures 4-11, parts PWM and SW2; on/off switching based on COMP and output of 114)(column 4; lines 13-40).
Xi does not expressly disclose a current control circuit, configured to receive a current feedback signal indicative of an output current signal of the switching converter, and further configured to generate a current threshold signal based on the current feedback signal.
Li teaches (see figures 1-8) a current control circuit (figure 5, part current control circuit generated by 30), configured to receive a current feedback signal (figure 5, part current feedback signal VFB) (The feedback signal FB may comprise a voltage feedback signal, a current feedback signal or both the voltage feedback signal and current feedback signal) indicative of an output current signal (figure 5, part output current signal of 10) of the switching converter (figure 5, part 10), and further configured to generate a current threshold signal (figure 5, part ITH0) based on the current feedback signal (figure 5, part current feedback signal VFB) (paragraph [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current control circuit of Xi with the current 
Regarding claim 12, claim 2 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 13, claim 3 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 14, claim 10 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 15, claim 1 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 16, claim 3 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 17, claim 10 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 18, claim 2 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xi et al. (US 7,737,673), hereinafter Xi, in view of Li (US 2018/0019671), and further in view of Isham (US 2007/0274015), and further in view of Nakashima et al. (US 10,355,594), hereinafter Nakashima. 
Regarding claim 6, Xi and Li teach everything claimed as applied above (see claim 4). However, Xi does not expressly disclose the first comparing circuit comprises: a resistor, having a first terminal coupled to an output terminal of the current threshold regulator to receive the threshold regulating signal, and a second terminal; a switch, having a first terminal coupled to the second terminal of the resistor, a second terminal coupled to a common connection of the high side switch and the low side switch, a control terminal configured to receive a low side 
Li teaches (see figures 1-8) the first comparing circuit (figure 5, part comparing circuit generated by 505 and 506) comprises: a resistor (figure 5, part 506), having a first terminal (figure 5, part 506; upper terminal) coupled to an output terminal of the current threshold regulator (figure 5, part 504; output) to receive the threshold regulating signal (figure 5, part 504; output signal), and a second terminal (figure 5, part 506; lower terminal); a common connection (figure 5, part SW) of the high side switch (figure 5, part 101) and the low side switch (figure 5, part 102), wherein the low side control signal (figure 5, part SL) is configured to control the low side switch (figure 5, part 102); and a comparator (figure 5, part 505), having a first input terminal (figure 5, part 505; inverting input) coupled to the first terminal of the resistor (figure 5, part 506; upper terminal), a second input terminal (figure 5, part 505; non-inverting input), and an output terminal (figure 5, part 505; output), wherein the comparator (figure 5, part 505) is configured to compare a voltage signal on the first terminal of the resistor (figure 5, part 506; upper terminal) with a voltage signal (figure 5, part VSW) to generate the second control signal at its output terminal (figure 5, part 505; output).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current control circuit of Xi with the current 
Isham teaches (see figures 1-4) a comparator (figure 1b, part A1), having a first input terminal (figure 1b, part A1; inverting input) coupled to the first terminal of the resistor (figure 1b, part 170; left terminal), a second input terminal (figure 1b, part A1; non-inverting input) connected to a logic ground (figure 1b, part ground), and an output terminal (figure 1b, part 170; output terminal), wherein the comparator (figure 1b, part A1) is configured to compare a voltage signal on the first terminal of the resistor (figure 1b, part 170; left terminal) with a voltage signal indicative of a voltage of the logic ground (figure 1b, part A1; non-inverting input) to generate the second control signal at its output terminal (figure 1b, part output).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Xi and Li with the comparator features as taught by Isham, because it provides more precise current detection in order to obtain more efficient control (paragraph [0002]). 
Nakashima teaches (see figures 1-6) a switch (figure 1, part Q4), having a first terminal (figure 1, part Q4; lower terminal) coupled to the second terminal of the resistor (figure 1, part R4; upper terminal), a second terminal (figure 1, part Q4; upper terminal)  coupled to a common connection (figure 1, part SW) of the high side switch (figure 1, part D1) and the low side switch (figure 1, part Q0), a control terminal (figure 1, part Q4; control terminal) configured to receive a low side control signal (figure 1, part GD; through SP)(column 9; lines 35-38; the sampling pulses SP may be signals, for example, generated in response to the control signals ON/OFF turning on or off the switching , wherein the low side control signal (figure 1, part GD) is configured to control the low side switch (figure 1, part Q0).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Xi, Li and Isham with the switch features as taught by Nakashima and obtain the first comparing circuit comprises: a resistor, having a first terminal coupled to an output terminal of the current threshold regulator to receive the threshold regulating signal, and a second terminal; a switch, having a first terminal coupled to the second terminal of the resistor, a second terminal coupled to a common connection of the high side switch and the low side switch, a control terminal configured to receive a low side control signal, wherein the low side control signal is configured to control the low side switch; and a comparator, having a first input terminal coupled to the first terminal of the resistor, a second input terminal connected to a logic ground, and an output terminal, wherein the comparator is configured to compare a voltage signal on the first terminal of the resistor with a voltage signal indicative of a voltage of the logic ground to generate the second control signal at its output terminal, because it reduce power consumption of the circuit.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xi et al. (US 7,737,673), hereinafter Xi, in view of Li (US 2018/0019671), and further in view of Houston et al. (US 2014/0368174), hereinafter Houston. 
Regarding claim 8, Xi and Li teach everything claimed as applied above (see claim 7). Further, Xi discloses (see figures 1-13) the first control signal (figure 4, part first control signal generated by COMP and output of 114) comprises an on time control signal (figure 4, part output of 114) and a comparison signal (figure 4, part COMP), and wherein the voltage control circuit (figure 4, part voltage control circuit generated by 106 and 114) comprises: an on time generator , configured to generate the on time control signal (figure 4, part output of 114); and a second comparing circuit (figure 4, part 106), configured to receive the voltage feedback signal (figure 4, part voltage feedback signal input to inverting input of 106)  and a voltage reference signal (figure 4, part Vref), and further configured to compare (figure 4, part 106)  the voltage feedback signal (figure 4, part voltage feedback signal input to inverting input of 106)  with the voltage reference signal (figure 4, part Vref) to generate the comparison signal (figure 4, part COMP). However, Xi does not expressly disclose an on time generator, configured to receive the input voltage signal and the output voltage signal to generate the on time control signal.
	Houston teaches (see figure 1-13) an on time generator (figure 12, part on time generator generated by 1201-1207), configured to receive the input voltage signal (figure 12, part VIN) and the output voltage signal (figure 12, part VO) to generate the on time control signal (figure 12, part on time control signal output from 1207).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the on time generator of Xi with the on time generator features as taught by Houston, because it provides efficient on time control.
Regarding claim 9, Xi, Li and Houston teach everything claimed as applied above (see claim 8). Further, Xi discloses (see figures 1-13) the logic circuit  (figure 4, part logic circuit generated by 116, 118, 112, 24 and 124) comprises: a NOT gate  (figure 4, part 116), configured to receive the comparison signal (figure 4, part COMP), and further configured to conduct a logic operation (figure 4, part 116) to the comparison signal (figure 4, part COMP) to generate a first logic signal (figure 4, ; a NOR gate (figure 4, part 118), configured to receive the first logic signal (figure 4, part 116; output logic signal) and the second control signal  (figure 4, part ILMT), and further configured to conduct a logic operation (figure 4, part 118) to the first logic signal (figure 4, part 116; output logic signal) and the second control signal (figure 4, part ILMT) to generate a second logic signal (figure 4, part 118; output logic signal); and a flip-flop (figure 4, part 112), having a terminal  (figure 4, part RST) configured to receive the second logic signal (figure 4, part 118; output logic signal), a terminal  (figure 4, part CLK) configured to receive the on time control signal  (figure 4, part output of 114), and an output terminal (figure 4, part Q) configured to provide the switch control signal (figure 4, part switch control signal generated by PWM and SW2). However, Xi does not expressly disclose a set terminal configured to receive the second logic signal, a reset terminal configured to receive the on time control signal.
Li teaches (see figures 1-8) a flip-flop (figure 5, part 507), having a set terminal (figure 5, part S) configured to receive the second logic signal (figure 5, part 506; output logic signal), a reset terminal (figure 5, part R) configured to receive the on time control signal (figure 5, part Ton), and an output terminal (figure 5, part Q) configured to provide the switch control signal (figure 5, parts SH/SL1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the logic circuit of Xi with the logic circuit features as taught by Li and obtain the logic circuit comprises: a NOT gate, configured to receive the comparison signal, and further configured to conduct a logic operation to the comparison signal to generate a first logic signal; a NOR gate, configured to receive the first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

		/THIENVU V TRAN/                                        Supervisory Patent Examiner, Art Unit 2839